DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, 5, 19, and 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “substantially” in claim s 1-3 and 5is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As to claims 1-3, it is indefinite what may be considered “substantially constant” to fall within the metes and bounds of the ranges or what deviation from the range is considered to remain constant within the range.
As to claim 5, it is indefinite as to what is considered substantially planar or what deviation from planar is considered to still be planar.
The term “approximately” in claims 19 and 20is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite was to when something is approximate to the ranges claimed and still fall within the metes and bounds of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Swonger et al (US 2016/0351889 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Swonger in view of Gamry Instrument Manual (as provided with the IDS dated 23 December 2020), Bodoin et al (WO 2017/095989 A1) and Lane et al (George H. Lane et al 2010 J. Electrochem. Soc. 157 A876).
As to claims 1-3 and 13, Swonger discloses a method of forming a lithium metal film (Abstract), the method comprising: providing a deposition cell comprising an anode (#20 Fig. 1 or Fig. 4 #112) and a substrate provided within the deposition cell (Fig. 1 #16 OR Fig. 4 #124); flowing a lithium ion containing electrolyte across a surface of the substrate (electrolyte #18 [0155]); and applying a voltage to the substrate to deposit a lithium metal film onto the substrate from the lithium ion containing electrolyte ([0104], [0118], [0146], [0158]] and [0159]). 
	As to the limitations “wherein the voltage is controlled to be substantially constant within a range of -3.7 to -4 volts relative to an AgCl/Ag reference electrode or a constant current is used that stabilizes within a voltage range of -3.7 to -4 volts relative to an AgCl/Ag reference electrode” of claim 1, “wherein the voltage is controlled to be substantially constant within a range of -3.75 to -3.95 volts relative to an AgCl/Ag reference electrode or a constant current is used that stabilizes within a voltage range of -3.7 to -4 volts relative to an AgCl/Ag reference electrode” of claim 2, and “wherein the voltage is controlled to be substantially constant within a range of -3.75 to -3.85 volts relative to an AgCl/Ag reference electrode or a constant current is used that stabilizes within a voltage range of -3.7 to -4 volts relative to an AgCl/Ag reference electrode” of claim 3, Swonger discloses deposition is carried out at appropriate voltages to enable deposition ([0146]) yet fails to explicitly disclose the voltage at which the deposition takes place.
	Swonger discloses deposition parameters, i.e. current and voltage, result in nanorod morphology which results in a higher surface area for lower impedance and increased rate capability ([0122] as required by instant claim 13) and amperage of 20 mA-60 mA which results in nanorod formation. As evidenced by the instant specification, nanorod formation occurs at particular current/voltage regimes, see Table 1 showing current densities between 20-31 mA resulting in a blue color, which indicated nanorod morphology ([0043], [0045]), performed in the same electrolyte of LiPF6 in DMC as disclosed in Swonger ([0041] of the instant specification and [0153] of the specific examples performing the deposition in Swonger). 
	Swonger uses a Gamry Reference 300 to control the applied voltages ([0146] [0158]) which may control the voltage to either plus or minus 30 V (pg. 2-1 last paragraph) and use with an Ag/AgCl reference electrode (pg. 5-2 3rd paragraph)
	Reference electrode voltages are well known to be relative to the type of reference electrode being used, i.e. Ag/AgCl, SCE, NHE, etc, thus deposition takes place inherently at a voltage upon the application of the power source.
	Bodoin discloses that lithium begins deposition at 3.3 V vs Ag/AgCl electrode ([0063]). Lane discloses deposition of lithium occurring at -3.75 V vs Ag/AgCl electrode (pg. A878 col. 2 2nd full paragraph).
	Therefore, since the deposition of the prior art is carried out in the same manner as instantly claimed, it would have been either inherent or obvious to one of ordinary skill in the art that the potential with respect to an Ag/AgCl reference electrode at which the deposition in Swonger would have been the same as instantly claimed because the methods used in both Swonger, and those instantly disclosed in the instant specification are performed in the same electrolyte, at the same current densities, and result in the same blue nanorod morphology. Thus, provided the prior art methods of Swonger, if one of ordinary skill in the art were to perform the methods and measure the voltage relative an Ag/AgCl reference electrode, it is deemed to be the same and fall within said instantly claimed ranged.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized and determine the exact voltages for idealized lithium ion transport rates through the plate in order to increase lithium plating in accordance with Faraday’s Law and further tried explicit known voltages of 3.75 with respect to an Ag/AgCl electrode as taught in Lane that results in lithium deposition. See MPEP 2144.07 and 2144.05.


As to claims 4, Swonger discloses wherein the lithium ion containing electrolyte comprises a mixture of a solvent and a lithium salt, wherein the solvent is selected from the group consisting of ethers, diethyl ether, tetrahydrofuran, amides, dimethylformamide, N- methyl-2-pyrrolidone), sulfones, dimethyl sulfone, ionic liquids, and dimethyl sulfoxide ([0124] specific ionic liquid in [0163] of DMC and EC), and the lithium salt is selected from the group consisting of lithium hexafluorophosphate ([0163]), preferably wherein the lithium ion containing electrolyte comprises a mixture of dimethyl carbonate and lithium hexafluorophosphate. ([0163]).

As to claims 5 and 18, Swonger discloses the substrate comprises a substantially planar body portion, preferably wherein the substrate is a conductive substrate, such as a copper substrate ([0173], [0105] as required by instant claim 18).

As to claim 6, Swonger further discloses wherein the deposition cell is configured to further receive an aqueous electrolyte ([0124]), and wherein the deposition cell comprises a lithium ion conductive glass ceramic that separates the lithium ion containing electrolyte from the aqueous electrolyte ([0086] [0124]).

As to claim 7, Swonger further discloses wherein the deposition cell includes opposing cathode and anode sides separated by the lithium ion conductive glass ceramic ([0124]), wherein the lithium ion containing electrolyte is circulated through the cathode side of the deposition cell ([0076],[0157]) and wherein the aqueous electrolyte is circulated through the anode side of the deposition cell. ([0154],[,0156],[0157]).

As to claim 8, Swonger further discloses wherein the aqueous electrolyte comprises lithium carbonate dissolved in sulfuric acid. ([0155]).

As to claim 9, Swonger further discloses wherein the lithium ion conductive glass ceramic is an ion conductive glass-ceramic having the following composition in mol percent: P205 26-55%; SiO2 0-15%; GeO2+TiO2 25-50%; in which GeO2 0-50%; TiO2 0- 50%; ZrO2 0-10%; M203 0-10%; A1203 0-15%; Ga203 0-15%; Li203-25% and containing a predominant crystalline phase comprising Lii+x(M, Al, Ga)x(Gei-yTiy)2-x(PO4)3 where X<0.8 and 0<Y51 and where M is an element selected from the group consisting of Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm and Yb, and/or Lii+x+yQxTi2-xSi3P3-yOI2 where 0<X<0.4 and 0<Y<0.6, and where Q is Al or Ga.([0089] claim 49).

As to claim 10, Swonger further discloses wherein the aqueous electrolyte is continuously circulated to the deposition cell ([0154],[0156]).

As to claim 11, Swonger further discloses wherein the lithium ion containing electrolyte is continuously circulated to the deposition cell ([0154]-[0156]).

As to claim 12, Swonger furthe discloses wherein the lithium metal film has an optically smooth surface morphology ([0122]). It is further noted that the limitation is subject to the interpretation if a use as to determine if something is “optically” smooth, thus the limitation may be considered necessarily met by any metal film.

As to claims 14-16, Swonger discloses the purity of the film is at least 99.998 wt percent which falls within or overlaps all the instnatly claimed ranges ([0177] “ the lithium metal purity may be higher than 99.998 weight percent on a metals basis).
As to claim 17, Swonger further discloses wherein the lithium metal deposit has no impurities (claim 7, [0177] “the lithium metal may not contain any trace impurities”).

As to claim 19, Swonger further discloses wherein the area is less than 25 cm sq ([0123]).

As to claim 20, Swonger fails to explicitly disclose wherein the area is more than 25 cm sq. However, such a modification is obvious to one of ordinary skill in the art to have made a larger deposit on a larger substrate as desired by a practitioner. See MPEP 2144 IV A.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795